Citation Nr: 1509419	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD) from March 1, 2010 to June 12, 2011 and in excess of 30 percent from June 13, 2011.

2. Entitlement to an initial rating in excess of 50 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1980 to May 1980, and in the United States Air Force from October 2001 to March 2002, May 2002 to June 2003, November 2004 to April 2006, and April 2009 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran an initial rating of 50 percent for his service-connected PTSD from March 1, 2010 to June 12, 2011 and 30 percent from June 13, 2011. 

The Veteran participated in a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) on January 2015. A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an increased rating for service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in work, family relations, and mood, due to such symptoms as depression, sleep disturbance with nightmares, social anxiety, panic attacks, hypervigilance, angry outbursts, and memory loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411(DC) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In a claim for increase the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).




Increased Rating - PTSD 

In September 2011, the RO granted the Veteran an initial rating of 50 percent for his service-connected PTSD from March 1, 2010 to June 12, 2011 and 30 percent from June 13, 2011.  The Veteran contends that his PTSD is more severe than his current disability rating. The evidence warrants a finding that the Veteran's initial rating is better approximated by the criteria for a 50 percent disability rating since the date of service connection. Therefore, his claim for an increased rating for PTSD is granted to 50 percent.    

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that 'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Considering the relevant medical evidence, VA treatment records, and the Veteran's lay statements concerning his symptoms, the evidence of record indicates that the current severity level of the Veteran's PTSD does warrant a rating of 50 percent. See 38 C.F.R. § 4.130, DC 4911. The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in areas such as family, work and mood, with chronic symptoms such as anxiety, hypervigilance, sleep disturbance, panic attacks and poor social relations. Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his PTSD has been manifested by symptoms more closely described by a rating of 50 percent, for the entire claims period, and the Veteran's claim shall be granted. Id; Gilbert, 1 Vet. App. 49.

Noting the most salient and relevant evidence of record, the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination for his PTSD in July 2013. During that examination, the examiner explicitly noted that the Veteran's PTSD has, and is, causing him deficiencies/impairments in his occupational, family and social life, and that as a result of the severity of his condition, the Veteran is seeing reduced reliability and productivity in those areas. Additionally, the examiner noted that the Veteran suffered not only from symptoms such as sleep impairment, panic attacks, increased arousal, and episodes of violence, but also hypervigilance, with obsessive/ritualistic behavior. 

With regard to social impairment and deficiencies, the July 2013 VA examiner noted the Veteran's deteriorating ability to socially interact with people other than his family. While the examination revealed close familial relationships with his wife and family, the Veteran was rated by the examiner as having poor social interaction skills. Indeed, the examination revealed that the Veteran does not talk much with strangers, has levels of social anxiety, and does not do well with crowds or even in crowded traffic. The examiner identified that the Veteran has episode of re-experiencing his traumatic stressors when in those situations. 

Additionally, the Veteran was noted to have anger outbursts. During the examination, as well as through lay statements from the Veteran's wife and himself, the Veteran describes an incident where he started a fight with a few men at a bar, that ended with him beating up another guy, and scaring two others away. While the Veteran claims it was self-defense, and no charges were pressed by the police, the Veteran admits that his PTSD causes him to resort to anger for small trivial matters. Along these lines, the Veteran's wife, in a statement dated from September 2010, stated that he does get angry at her on trivial matters, however, it has never turned physical. 

While there is no evidence of any other physical outbursts of anger (like a fight) by the Veteran, he asserts that he has struggled with these outbursts since his return from Iraq, or the onset of his PTSD. The Board notes that while physical confrontation seemed to be restricted to that one incident, the July 2013 VA examiner found that such outburst, combined with the Veteran's other symptoms of his PTSD creates a huge hurdle and impairment to social interactions and developing meaningful relationships. 

Additionally, the VA medical treatment records, service treatment records, and lay statements show that the Veteran suffers from a great deal of detachment and isolation. During the Veteran's hearing before the undersigned VLJ, the Veteran stated that even with prescriptions such as Xanax, he avoids crowds, malls and even heavy traffic. He states that he look forward to nothing except to maybe seeing his grandchildren. Finally, when he does go out, he is hypervigilant and never sits with his back to the door at a restaurant. In April 2013, the Veteran underwent an examination before the Medical Evaluation Board, for his Air Force Reserve Service. The examiner concluded that the Veteran's PTSD is causing him significant difficulties with interpersonal relationships, and that his condition is showing continual deterioration. 

Turning to occupational impairment, the Board finds that the evidence of record shows that the Veteran's PTSD has caused problems and conflicts with his employment. The Board notes the Veteran's statements during his January 2015 Board hearing, in which he stated that from time to time he still has a hard time with his employer/boss; that even though his boss is a veteran himself, conflicts seem to arise. In this regard, as a part of the July 2013 VA examination report, the examiner opined that the Veteran's poor social skills and relative detachment would cause significant stress at work that would affect both his productivity and his reliability. Likewise, the April 2013 Medical Evaluation Board examiner noted that the Veteran's PTSD would severely impair his ability to properly perform his duties in the Reserves. 
Consequently, the Board finds that the Veteran's PTSD condition is manifested by symptoms that cause occupational and social impairments that have resulted in reduced reliability and productivity. Therefore, the Veteran's PTSD is better approximated by a 50 percent rating under VA regulations, and the Veteran's claim for increased rating must be granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria. The ratings schedule contemplates the various moods and tendencies of the Veteran, as well as his ability to effectively work and maintain social relationships, and impairments, if any, to judgment and thinking. Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to an increased rating of 50 percent for service-connected PTSD is granted.



REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim for an increased rating for PTSD. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board finds that a new examination is warranted for the Veteran's claim. The Veteran's last VA examination for his PTSD was in July 2013, over a year and half ago. Since his last VA examination, the Veteran has suggested that his mental health symptoms have worsened. See January 2015 Board Hearing. Indeed, the April 2013 examiner noted explicitly that the Veteran's condition was deteriorating. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2014). As the evidence suggests that the Veteran's PTSD may have worsened since his last VA examination, a remand is required to determine the current severity of his PTSD.  Moreover, this evidence, combined with the current evidence of record, may warrant a higher initial rating or staged rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his PTSD that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the Veteran should be afforded a VA C&P psychiatric examination to determine the current degree of severity of his PTSD. The claims folders must be made available to and reviewed by the examiner. 

a. The examiner should identify all current manifestations of the Veteran's PTSD. To the extent possible, the manifestations of the service-connected PTSD should be distinguished from those of any other psychiatric disorder found to be present. If additional and separate acquired psychiatric disorders are diagnosed, the examiner is directed to offer an opinion on the nature and etiology of such condition, as it relates to the Veteran's military service. 

b. The examiner should also provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD. 

c. A complete rationale for all opinions expressed should be provided. If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

d. The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


